                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                    Hon. William J. Martini

                 v.                         Criminal No. 19-183 (WJM)

ANDRES MARTINEZ                             SCHEDULING ORDER


      This matter having come before the Court for arraignment; and the

United States being represented by Craig Carpenito, United States

Attorney for the District of New Jersey (by J. Stephen Ferketic, Assistant

U.S. Attorney, appearing); and the Defendant being represented by Jason

LeBoeuf, Esq.;        and the   parties having met and conferred prior to

arraignment and having determined that this matter may be treated as a

criminal case that does not require extensive discovery within the

meaning of paragraph 3 of this Court’s Standing Order for Criminal Trial

Scheduling and Discovery; and the parties having agreed on a schedule

for the exchange of discovery and the filing and argument of pretrial

motions; and the Court having accepted such schedule, and for good

cause shown,

      ft is on this 16th day of April, 2019, ORDERED that:

      1. The Government shall provide all discovery required by Federal

Rule of Criminal Procedure 16(a)(1) on or before May 17, 2019.

      2. The Government shall provide exculpatory evidence, within the

meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, on or
before May 17, 2019. Exculpatory evidence that becomes known to the

Government after that date shall be disclosed reasonably promptly after

becoming known to the Government.

        3. The Defendant shall provide all discovery required by Federal

Rule of Criminal Procedure 16(b)(1) on or before May 31, 2019.

        4.    The Defendant shall provide any and all notices required by

Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before

May 31, 2019.

        5. The following shall be the schedule for pretrial motions in this

matter:

             a)     The Defendant shall file any and all pretrial motions,

pursuant to Federal Rules of Criminal Procedure 12(b) and 4 1(h), in the

manner set forth in L. Civ. R. 7.1, on or before June 14, 2019;

             5)    The Government shall file any response to the Defendant’s

pretrial motions on or before June 28, 2019;

             c)    The Defendant shall file any reply on or before July 12,

2019;

             d) Oral argument on pretrial motions shall be held on a date to

be set; and

             e)    Pursuant to paragraphs 17 to 21 of the Court’s Standing

Order No          15-2, the Court shall, in consultation with the parties,

schedule a final pretrial conference that will be held no sooner than two

(2) weeks following the disposition of pretrial motions.    If appropriate, a
trial date will be set at this final pretrial conference.




                                                         am J. Martini
                                                        District Judge
